Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Currently, Claims 1-2, 4-11, 14-17 are pending. Claims 1-2, 4-6, 14-17 are examined on the merits. Claims 7-11 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The declaration of Juergen Drewe filed Jan. 7, 2021 has been considered and are persuasive.  Applicant’s arguments, filed Jan. 7, 2021, with respect to the rejection(s) of claim(s) 1-2, 4-6, and 14-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai (from IDS, CN 1151314 A) in view of PVP (2021, https://en.wikipedia.org/wiki/Polyvinylpyrrolidone).
Bai teaches a method of treating insulin dependent or independent diabetes and other types of diabetes with Cimicifuga rhizome as a medicine, where the medicine is mixed, dried, crushed, powdered, decocted and thus is an extract (Abstract).  Diabetes would include diabetes II.  Decocting a material would be concentrating a material.  Cimicifiuga rhizome would include all the species of Cimicifuga racemosa.  Medicine can be used orally; thus, Claim 14 is met.  
However, Bai does not teach a solution mediator, PVP.
PVP teaches PVP is used in pharmaceutical compounds to be used orally for solubilizing polar substances (entire article).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use solution mediator such as PVP because these are pharmaceutically acceptable mediators for making a solution for oral use (see 

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655